DETAILED ACTION
This action is in response to communication filed January 19th, 2021.
Claims 1-13 and 15 are currently pending.  Claims 1, 6, 8, 12, and 15 are currently amended.  
The present application claims priority French Republic application no. FR1872002, filed on December 28th, 2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bodart et al (U.S. Patent Application Publication no. 2007/0043687, hereinafter Bodart) in view of Hart et al (U.S. Patent Application no. 2018/0054506, hereinafter Hard).

With respect to claims 1, 6, and 15, Bodart discloses a method and device for achieving remote access to a voice assistant (paragraph [0026], remote user can call into his or her virtual assistant), the assistant being suitable for setting up telephone communications with a communication terminal via a telecommunications network (paragraph [0027], initiate telephone calls), the method comprising the following acts performed by a device:
setting up a first communication with a caller terminal (paragraph [0044], lines 1-6), 

transmitting to the obtained address a setup message for setting up a second communication (paragraph [0039]), the message containing at least one parameter suitable for activating a remote operating mode of the identified voice assistant (paragraph [0041], lines 1-11), and 
connecting the first and second communications (paragraph [0038], lines 1-5), and retransmitting to the voice assistant an audio stream originating from the terminal (paragraph [0043], lines 8-16, natural language queries), and retransmitting to the terminal an audio stream originating from the voice assistant (paragraph [0044], lines 1-6). 
But Bodart does not disclose obtaining from the caller terminal a datum identifying the voice assistant via the set-up communication.
However, Hart discloses obtaining from the caller terminal a datum identifying the voice assistant via the set-up communication (paragraph [0027], lines 1-8).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the virtual assistant of Bodart with the enabling voice control of telephone devices of Hart.  The motivation to combine being to improve the control of automated voice assistants.  The control of automated voice assistant being improved by enabling connections via PSTN devices (Hart: abstract).

With respect to claim 2, the combination of Bodart and Hart discloses the method according to claim 1, Bodart further discloses obtaining an authenticating datum from the caller terminal (paragraph [0034]), the transmitting a communication-setup message to the voice assistant being dependent on an act of validating the obtained authenticating element (paragraph [0042], lines 7-14; paragraph [0044], lines 1-6). 

With respect to claim 3, the combination of Bodart and Hart discloses the method according to claim 1, Bodart further discloses wherein the datum identifying the voice assistant is a call identifier of the caller terminal (paragraph [0034]). 
 	
With respect to claim 4, the combination of Bodart and Hart discloses the method according to claim 1, Bodart further discloses where in the datum suitable for activating a particular operating mode is a parameter selected from among the following parameters: 
a particular caller number (paragraph [0057]), 
a particular caller name (paragraph [0057]), 
particular geo-positioning information (paragraph [0041]), 
a particular header of an SIP message, a 
particular source IP address. 
 
With respect to claim 7, the combination of Bodart and Hart discloses the device according to claim 6, Bodart further discloses wherein the device is implemented in a server (paragraph [0028]). 

With respect to claims 8 and 12, Bodart discloses a method and device for processing a request for remote access to a voice assistant suitable for setting up telephone communications with a communication terminal via a telecommunications network (paragraph [0026], remote user can call into his or her virtual assistant), the voice assistant being associated with a microphone, a speaker, a voice-recognition device for analyzing a voice command pronounced by a user (paragraph [0033], lines 5-10), the analysis being activated following detection of a keyword by the voice assistant (paragraph [0033], lines 10-16), and with a voice-synthesis device for vocalizing a response to said voice command (paragraph [0026]), the processing comprising the following acts performed by a device: 

activating a remote operating mode (paragraph [0041], lines 1-11), comprising: 
redirecting the incoming audio stream to the voice-recognition device in replacement of a signal captured by the microphone (paragraph [0044], lines 1-6), 
redirecting an audio stream generated by the voice-synthesis device to an outgoing audio channel of the second communication (paragraph [0044], lines 1-6), and 
transmitting a communication acceptance message when the remote operating mode is activated (paragraph [0039]). 
But Bodart does not disclose the voice assistant having a local operating mode associated with the microphone and the speaker.
However, Hart discloses the voice assistant having a local operating mode associated with the microphone and the speaker (paragraph [0067], lines 1-9);
receiving a setup message from a control device for setting up a second voice communication with the control device (paragraph [0027], lines 1-8), and wherein the control device has set up a first voice communication with a caller terminal (paragraph [0028], lines 1-14);
receiving an incoming audio stream sent by the caller terminal in the first communication (paragraph [0027], lines 1-8), and retransmitted to the voice assistant by the control terminal in the second communication (paragraph [0027], lines 1-8);
transmitting a communication acceptance message to the control device in response to the setup message (paragraph [0040], lines 1-8) when the remote operating mode is activated (paragraph [0042], lines 5-15). 


With respect to claim 9, the combination of Bodart and Hart discloses the method according to claim 8, Bodart further discloses wherein the activating of the remote operating mode furthermore comprises a configuring subact so that recording of the incoming audio stream of the communication by the capturing device is activated without a keyword being detected (paragraph [0043]). 

With respect to claim 10, the combination of Bodart and Hart discloses the method according to claim 8, Bodart further discloses wherein the activating of the remote operating mode furthermore comprises a configuring subact so that a restriction of access to at least one service of the assistant is activated (paragraph [0042]). 

With respect to claim 11, the combination of Bodart and Hart discloses the method according to claim 8, Bodart further discloses wherein the activating of a remote operating mode comprises deactivating the microphone and/or a loudspeaker of the assistant (paragraph [0033]). 

With respect to claim 13, the combination of Bodart and Hart discloses the device according to claim 12, Bodart further discloses wherein the device is implemented in the voice assistance (paragraph [0033], lines 5-16). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bodart and Hat as applied to claim 1 above, and further in view of Falevsky (U.S. Patent no. 9,953,650).

With respect to claim 5, the combination of Bodart and Hart discloses the method according to claim 1, but does not discloses wideband codecs.
However, Falevsky discloses an act of configuring a wideband codec for the first and second communications (column 77, lines 28-42, AMR-WB). 
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the virtual assistant of Bodart and the enabling voice control of telephone devices of Hart with the system for using biofeedback for altering speech of Falevsky.  The motivation to combine being to improve the efficiency of wireless communication.  The efficiency of wireless communication being improved by rendering speech as signals (Falevsky: abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nicholas	Pat. Pub.	2014/0164126
Ohneck		Pat. Pub.	2019/0158544
Diriye		Pat. Pub.	2019/0215288
Shive		Pat. Pub.	2019/0349213
Eubanks	Pat. Pub.	2019/0373100

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

3/19/21
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457